           Case 1:20-cv-05991-LGS Document 8 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JANICE WILLIAMS,

                                  Plaintiff,
                                                               20 Civ. 5991 (LGS)
                      -against-
                                                            ORDER OF SERVICE
 COMMISSIONER OF SOCIAL
 SECURITY,

                                  Defendant.

Lorna G. Schofield, United States District Judge:

        The Clerk of Court is respectfully directed to (1) serve Defendant the Commissioner of

Social Security with the Amended Complaint (Dkt. No. 5) and this Order and (2) mail a copy of

this Order to pro se Plaintiff.

Dated: March 29, 2021
       New York, New York
